DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on 12/31/2021, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 stand rejected. Claims 1-7 are pending in the application.

Response to Arguments
Claim 1:
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. Applicant argues the 102 rejection of claims 1-2 on Pg6-8, specifically that Leibowitz “does not prevent the at least one of the liquid and the type of food from moving from the inner surface of the pan 50 to the outer surface of the pan 50 during movement of the blocking member 60 while at least one of the drainage perforations 54 of the pan 50 is covered.” The Examiner respectfully disagrees.
As indicated in Leibowitz Fig. 3-6; 5:12-28, 5:46-6:30; in order to effect draining of liquid from the pan the knob 66 is first appropriately positioned to move the blocking member 60 until the pins 68 contact the appropriate extreme ends of slots 70, thereby to align the drainage perforations 54,64. And in C4L30-41 there are “drainage perforations 54 configured and dimensioned to permit the passage therethrough of liquid L from the pan 50 while precluding the passage therethrough of all or essentially all of the solid food F from the pan.” In other words, liquid may be sufficiently strained from the pan while retaining the solid food.
Conversely, C4L42-49 indicates blocking member 60 has drainage perforations 64 that are similar to the drainage perforations 54. And in C5L7-11, “In the blocking position illustrated in Figs. 3-5, the blocking member perforations 64 are non-aligned with the lip perforations 54, thereby to block the passage of liquid outwardly beyond the perforations (as illustrated, beyond the lip perforations 54).” 
Thus, it is clear that the blocking member of Leibowitz is capable of performing the claimed functions of preventing a liquid and solid from escaping the pan. 

Claims 2-6:
Applicant argues dependent claims 2-6 on Pg8-9; and have been fully considered but they are not persuasive as Applicant has not provided any further reasons as to how the prior art utilized in the dependent claims does not disclose the limitations of independent claim 1.

Claim 7:
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. Applicant argues the 103 rejection on Pg9-12, specifically on Pg11Pr1 that modifying Palmer with Kroscher “would destroy the intended purpose and functionality of making the drain control valve 65 of Palmer control entry of the cooking liquids 5 into the hollow drain channel 24 by rotating to either obstruct, or not obstruct, or partially obstruct the hollow drain channel.” The Examiner respectfully disagrees.
In response to applicant's argument that modifying Palmer with Kroscher would destroy the invention of Palmer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant further indicates that “The vent plate 40 of Kroscher would always allow the liquid to escape due to the apertures 44 that would pass the liquids through the screen 64 of Palmer. Therefore, vent plate 40 of Kroscher would completely negate the purpose of the preventing the liquid from pouring out regardless of where the vent plate 40 of Kroscher is moved with respect to the screen 64 of Palmer.” In Pg11Pr1. The Examiner notes that Kroscher indicates in C4L35-58 that the vent plate or member 40 is rotatable between a closed position and an open position. The open position enables air, steam, or liquids to escape from the interior cooking region; while in the closed position, the vent plate 40 is rotated such that apertures 42 are disposed opposite of openings 44, thereby preventing air, steam or liquids from leaving interior cooking region 20. This passage indicates that the vent plate 40 does not always allow the liquid to escape.

Claim objections:
Applicant’s arguments, see Arguments/Remarks, filed 12/31/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections of claim 3 has been withdrawn. 

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Leibowitz (US-6829984-B1, Dec. 14, 2004).
The claims are directed to an apparatus.
Regarding Claims 1-2; Leibowitz discloses a cooking pot (Leibowitz Figures 3-6; 1:5-7, 2:27-57, 3:6-14, and 4:30-6:30; “cooking pan,” see 1:5-7), comprising:
a cylindrical surface (Leibowitz 4:30-41; cylindrical surface of flip and drain pan 50) disposed around a base (Leibowitz; 4:30-41; base of flip and drain pan 50) to store at least one of a liquid and a type of food (Leibowitz Figure 6; 4:30-41; where a flip and drain pan 50 with cylindrical surface disposed around a base to store liquid “L” and food “F” is disclosed);
a strainer (Leibowitz 4:41-49 and 6:7-30; Fig. 3-6; perforate lip 52 and upper portion 22a of rim segment 22) disposed within a lower portion of an outside surface of the cylindrical surface to empty the at least one of the liquid and the type of food from an inner surface of the cylindrical surface to an outer surface of the cylindrical surface (Leibowitz Figures 3-6; and at 4:41-49 and 6:7-30); and
a slidable lid (Leibowitz Fig. 3-6; 4:42-49 and 6:7-30; blocking member 60) disposed within a lower portion of the cylindrical surface to cover the strainer when the slidable lid is in a first position (“blocking position”) and to uncover the strainer when the slidable lid moves over a portion of the outside surface of the cylindrical surface to a second position (“draining position”) that is different from the first position (Leibowitz Figures 3-6 and at 4:41-49 and 6:7-30), such that the slidable lid prevents the at least one of the liquid and the type of food from moving from the inner surface of the cylindrical surface to the outer surface of the cylindrical surface during movement of the slidable lid while at least one of the plurality of holes of the strainer is covered (Leibowitz Fig. 3-6; 5:12-28, 5:46-6:30; in order to effect draining of liquid from the pan the knob 66 is first appropriately positioned to move the blocking member 60 until the pins 68 contact the appropriate extreme ends of slots 70, thereby to align the drainage perforations 54,64. Appropriate care should be taken during the draining operation to ensure that either the liquid does not flow over the lip 52 or, at least, that the solid food particles are not carried out of the pan 50 by any liquid L flowing over the top of the perforate lip 52. C4L30-41; drainage perforations 54 configured and dimensioned to permit the passage therethrough of liquid L from the pan 50 while precluding the passage therethrough of all or essentially all of the solid food F from the pan. [i.e. when the blocking member 60 is aligned with the drainage perforations 54,64; it will sufficiently prevent solids or liquids from escaping through the perforations]. C5L7-11, “In the blocking position illustrated in Fig. 3-5, the blocking member perforations 64 are non-aligned with the lip perforations 54, thereby to block the passage of liquid outwardly beyond the perforations (as illustrated, beyond the lip perforations 54).”).
Additional Disclosures Include:
Claim 2: The cooking pot of claim 1, further comprising: a pair of lid-retaining grooves (three slots 70, each with a projecting pin 68, as disclosed in Figure 4 and at 5:12-23) having a latch-receiving aperture (slot 70 as disclosed in Figure 4), the pair of lid-retaining grooves disposed within a lower portion of the cylindrical surface, (the lid-retaining grooves, i.e. slots 70, each with projecting pin 68, are disposed within the lower portion of the cylindrical surface at perforate lip 52 as disclosed in Figure 4), such that a portion of an edge of the slidable lid (blocking member 60, see 4:42-49 and 6:7-30) is disposed within a first groove of the pair of lid-retaining grooves and a portion of another edge of the slidable lid is disposed within a second groove of the pair of lid-retaining grooves (since there are three lid-retaining grooves discloses in Figure 4), such that the slidable lid moves within the pair of lid-retaining grooves from the first position (“blocking position”) to the second position (“draining position”) (when the slidable lid, i.e. blocking member 60, moves from left to right, as disclosed in Figure 4, 3:8-9, and 6:7-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz, as applied to Claim 1 above, in further view of Loyd (US-6125842-A, Oct. 3, 2000).  
The claims are directed to an apparatus.
Regarding Claims 3-6; the combination of Leibowitz discloses the cooking pot of Claim 2, wherein the slidable lid further comprises:
a watertight sealing member (Leibowitz 2:35-38; implicitly disclosed because otherwise the “blocking position” would not function “to block the passage of liquid outwardly from the pan through perforations,”) disposed on an inner surface of the slidable lid (Leibowitz 4:42-49 and 6:7-30; blocking member 60) to prevent at least one of the liquid and the type of food from leaking from the cooking pot when the slidable lid is in the first position (Leibowitz 2:35-38; “blocking position”, where the watertight sealing member is implied because otherwise the “blocking position” would not function “to block the passage of liquid outwardly from the pan through perforations,”);
a lid handle (Leibowitz Figures 3-6, 4:50-55, and 5:46-6:3; “Means 66, such as a stay-cool knob,”) disposed on an outer surface of the slidable lid (Leibowitz 4:42-49 and 6:7-30; blocking member 60) to manipulate the slidable lid (Leibowitz Figures 3-6, 4:50-55, and 5:46-6:3); and
a latch (Leibowitz 5:24-29; latch is the latch part of the “releasable locking means, which includes a latch and a latch-receiving aperture”) disposed on at least a portion of an edge of the slidable lid (Leibowitz 4:42-49 and 6:7-30; blocking member 60) to prevent the slidable lid from moving when the slidable lid is closed and the latch is inserted into the latch-receiving aperture (Leibowitz 5:24-29; latch-receiving aperture is the latch-receiving aperture part of the “releasable locking means,” which includes a latch and a latch-receiving aperture. Leibowitz 5:24-29 where a “releasable locking means (not shown) may be provided for maintaining the blocking member 60 (the disclosed slidable lid) both in the draining position (the disclosed second position) and in the blocking position (the disclosed first position) against accidental movement of the blocking member 60 to or toward the other position.”).
Leibowitz does not explicitly disclose the latch with a latch-receiving aperture, i.e. when the slidable lid is closed and the latch is inserted into the latch-receiving aperture.
However, Leibowitz implicitly discloses the latch-receiving aperture as part of the “releasable locking means,” which would include a latch and a latch-receiving aperture, as disclosed at 5:24-29 where a “releasable locking means (not shown) may be provided for maintaining the blocking member 60 (the disclosed slidable lid) both in the draining position (the disclosed second position) and in the blocking position (the disclosed first position) against accidental movement of the blocking member 60 to or toward the other position.”
Like Leibowitz, Loyd discloses a cooking pot with a releasable locking means (Loyd Figure 1, 1:10-17 and 2:60-61, where cooking pot is pan 12; and Figures 7-8, 3:10-20, and 8:38-67, where releasable locking means is cap positioning means 70, 66).  Loyd further teaches the releasable locking means is both a “cap positioning means,” and also has an open gap position and a closed gap position, i.e., when the slidable lid is closed, as shown in Figure 8, and the latch (plurality of protuberances 80) is inserted into the latch-receiving aperture (mateable plurality of recesses or undulations 82), as well as when the slidable lid is open, as shown in Figure 7, and the latch is NOT inserted into the latch-receiving aperture.
Loyd further teaches that, “The purpose of including the third embodiment of the cap positioning means (the disclosed releasable locking means) . . . is to provide the option of either allowing the cap 14 (analogous to the disclosed slidable lid) to completely rest on the ledge 24 of the pan 12 (analogous to the disclosed cylindrical surface of the cooking pot) thus close the equalizing gap 38 (analogous to the second position or blocking position) or providing the cap 14 partially open relative to the pan 12 so that the equalizing gap 38 is not entirely closed (analogous to the first position or draining position)” (see 8:38-67, emphasis added).  In other words, the releasable lock taught by Loyd, with its slidable latch and latch-receiving apertures, not only forms a “positioning means” for the slidable lid relative to the cooking pot, but also opens and closes a gap between the slidable lid and the cooking pot, both of which Leibowitz would be interested in.  This is because Leibowitz uses the Leibowitz releasable locking means to position the slidable lid relative to the cooking pot in a draining position and a blocking position (Leibowitz 5:24-39 and 5:46-67) – and in the draining position, an open gap between the slidable lid and cooking pot would be useful to increase draining of the liquid from the cooking pot, and in a blocking position, a closed gap between the slidable lid and the cooking pot would be necessary to prevent the liquid from leaking out of the cooking pot.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Leibowitz releasable locking means (see Leibowitz 5:24-29), i.e. latch inserted into the latch receiving aperture, as taught by Loyd (see Loyd Figures 7-8 and 8:38-67) such that Leibowitz, in view of Loyd, disclose:
when the slidable lid is closed, the latch is inserted into the latch-receiving aperture,

since:
1).	Like Leibowitz, Loyd discloses a cooking pot with a releasable locking means (see Loyd Figure 1, 1:10-17 and 2:60-61, where cooking pot is pan 12; and Figures 7-8, 3:10-20, and 8:38-67, where releasable locking means is cap positioning means 70) (see Leibowitz 1:5-7, “cooking pan,” and 5:24-29, “releasable locking means”);
2).	Loyd further teaches the releasable locking means is both a “cap positioning means,” and also has an open gap position and a closed gap position (see above paragraph); and
3).	Leibowitz would be interested in both.  This is because Leibowitz uses the Leibowitz releasable locking means to position the slidable lid relative to the cooking pot in a draining position and a blocking position (see Leibowitz 5:24-39 and 5:46-67) – and in the draining position, an open gap between the slidable lid and cooking pot would be useful to increase draining of the liquid from the cooking pot, and in a blocking position, a closed gap between the slidable lid and the cooking pot would be necessary to prevent the liquid from leaking out of the cooking pot.
Additional Disclosures Include:
Claim 4: The Combination discloses the cooking pot of Claim 3, wherein the latch retracts into the slidable lid (blocking member 60, see Leibowitz 4:42-49 and 6:7-30) when the latch slides out of the latch-receiving aperture as taught by Loyd (see Rejection for Claim 3) in response to a manipulation of the lid handle (“Means 66, such as a stay-cool knob,” see Leibowitz Figures 3-6, 4:50-55, and 5:46-6:3), such that the slidable lid is opened by moving the slidable lid away from the strainer (perforate lip 52 and upper portion 22a of rim segment 22, see Leibowitz 4:41-49 and 6:7-30) when the slidable lid is moved from the blocking position to the draining position via the lid handle moving left to right in Figure 4 (see Leibowitz Figure 4 and 3:8-9 disclosing Figure 4 is in the “blocking position”), which causes the latch to slide out of the latch-receiving aperture into the unmateable position as taught by Loyd (see Rejection for Claim 3), moving the slidable lid away from the strainer, and the slidable lid is closed by moving the slidable lid toward the strainer when the slidable lid is moved from the draining position to the blocking position via the lid handle moving right to left in Lebowitz Figure 4, which causes the latch to slide into the latch-receiving aperture into the mateable position as taught by Loyd (see Rejection for Claim 3), moving the slidable lid toward the strainer.
Claim 5: The Combination discloses the cooking pot of Claim 4, wherein the lid handle (“Means 66, such as a stay-cool knob,” see Leibowitz Figures 3-6, 4:50-55, and 5:46-6:3) is pulled, from left to right in Leibowitz Figure 4 (see Figure 4 and 3:8-9 disclosing Figure 4 is in the “blocking position”), to move the slidable lid (blocking member 60, see Leibowitz 4:42-49 and 6:7-30) from the blocking position to the draining position, to retract the latch, i.e. the latch retracts by sliding out of the latch-receiving aperture into the unmateable position as taught by Loyd (see Rejection for Claim 3).
Claim 6: The Combination discloses the cooking pot of Claim 4, wherein the lid handle (“Means 66, such as a stay-cool knob,” see Leibowitz Figures 3-6, 4:50-55, and 5:46-6:3) is rotated, relative to the central axis of the cooking pot (see Leibowitz Figure 4 with lid handle, i.e. knob 66, shown rotating relative to the central axis of the cooking pot) to retract the latch, i.e. the latch retracts by sliding out of the latch-receiving aperture into the unmateable position as taught by Loyd (see Rejection for Claim 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US-9138101-B2, Sep. 22, 2015), in view of Kroscher et al. (US-6029843-A, Feb. 29, 2000).
The claim is directed to an apparatus.
Regarding Claim 7; Palmer discloses a cooking pot (Palmer Figures 2-7; and 2:24-45; cooking pan 2), comprising: 
a cylindrical surface (side wall 26) disposed around a base (base of cooking pan 2) to store at least one of a liquid and a type of food (Palmer Figure 2 and at 1:14-19; cooking liquid 5 and food 21);
a strainer (screen 64) disposed within a recessed portion (Palmer 3:14-15; “a drain opening 23 fabricated directly into the side wall 26 of pan 2,”) of an outer surface of the cylindrical surface (side wall 26) to empty the at least one of the liquid and the type of food therefrom (Palmer 5:8-12; since the liquid is drained because “screen 64 (the disclosed strainer) provides a physical barrier preventing the foods being cooked 21 from passing through the drain opening 23 (the disclosed recessed portion)”. C3:11-15; while “drain[ing] off cooking liquids 5 . . . is achieved using a drain opening 23 fabricated directly into the side wall 26 of pan 2”); and
a (Palmer Figures 6-7; and 5:14-22; (drain control valve 65) where “drain control valve 65 [is] actuated by a drain valve actuator 66 . . . a simple pivot valve in which the actuator 66 is pivoted 67 about valve neck 68 . . . in order to rotate drain control valve 65 so as to obstruct, or not obstruct or partially obstruct, hollow drain channel 24”) disposed (Palmer Figures 6-7; and 5:41-53; (side wall 26), within the hollow drain channel 24 and it is “preferred to situate the drain control valve 65 fairly close to drain opening 23” with screen 64 (the disclosed strainer)), the (screen 64) in a first position (Palmer Figures 6-7 and 5:14-22; “rotate drain control valve 65 so as to obstruct . . . hollow drain channel 24” with screen 64, i.e. the disclosed strainer), and to uncover the strainer (Palmer Figures 6-7 and 5:14-22; “rotate drain control valve 65 so as to . . . not obstruct . . . hollow drain channel 24” with screen 64, i.e. the disclosed strainer) that is different from the first, such that the (drain control valve 65) is visible from an interior of the cylindrical surface (screen 64) via the strainer, such that the (Palmer C5L31-53; Fig. 7; drain valve 65 can be implemented in a variety of valve systems and placed at any position along the length of pan handle 22, where the drain control valve can be made to retain cooking liquids 5 during cooking. The closure of drain control valve 65 will cause the cooking liquids 5 to remain in the pan where they can saturate the foods being cooked 21. C3L28-33; Fig. 2; food 21 is retained while cooking liquids 5 are drained from the pan.).
Palmer discloses the claimed apparatus except for:
a circular slidable lid disposed within a lower portion of an outside surface of the cylindrical surface to cover the strainer in a first position and to uncover the strainer when the circular slidable lid moves over a portion of the outside surface of the cylindrical surface to a second position that is different from the first, such that the circular slidable lid is visible from an interior of the cylindrical surface via the strainer, such that the slidable lid prevents the at least one of the liquid and the type of food form moving from the inner surface of the cylindrical surface to the outer surface of the cylindrical surface during movement of the slidable lid while at least one of the plurality of holes of the strainer is covered.

However, Palmer discloses:
a rotatable lid disposed near a lower portion of an outside surface of the cylindrical surface to cover the strainer in a first position and to uncover the strainer in a second position that is different from the first, such that the rotatable lid is visible from an interior of the cylindrical surface via the strainer, such that the 

Palmer further teaches, “Notwithstanding the particular illustration here, the opening and closing of drain control valve 65 (the disclosed lid controlling flow through the disclosed strainer) can be implemented by a variety of valve systems known in the art, and all such valve systems are regarded to fall within the scope of this disclosure and its associated claims” – and “it will generally be preferred to situate drain control valve 65 fairly close to drain opening 23 (the disclosed strainer) . . . so that when it is desired to retain cooking liquids 5 during cooking, the closure of drain control valve 65 will cause the cooking liquids 5 to remain in the pan where they can saturate the foods being cooked 21, rather than in the pan handle 22 where they no longer affect the cooking process (Palmer Figures 6-7 and 5:31-53).
Like Palmer, Kroscher et al. discloses a cooking pot (“cooking vessel,” see 1:4-7) with a strainer (“openings 44 formed in substantially planar member 28,” see Figures 4-6 and 5:3-22) and a valve, i.e. circular slidable lid (“vent plate 40 with apertures 42” which, “In addition to its venting capability, lid 14 may further be used to strain contents,” see Figures 4-6 and 5:3-22, and “may slide rather than rotate, between open and closed positions,” see 4:43-58) that controls flow through the strainer via a closed position and an open position (see 4:43-58). (See Rejection for Claim 1 for what Palmer discloses). 
When the strainer and circular slidable lid taught by Kroscher et al. are added to the Palmer cooking pot’s cylindrical side, then Palmer, in view of Kroscher et al., disclose:
a strainer (the strainer, as taught by Kroscher et al., i.e. “openings 44 formed in substantially planar member 28,” see Figures 4-6 and 5:3-22) disposed within a recessed portion of an outer surface of the cylindrical surface (side wall 26) to empty the at least one of the liquid (cooking liquids 5) and the type of food (food 21) therefrom (see Palmer Figure 2, 1:14-33 and 1:52-55); and
a circular slidable lid (the circular slidable lid, as taught by Kroscher et al., i.e. “vent plate 40 with apertures 42” which, “In addition to its venting capability, lid 14 may further be used to strain contents,” see Figures 4-6 and 5:3-22, and “may slide rather than rotate, between open and closed positions,” see 4:41-58) disposed within a lower portion of an outside surface of the Palmer cylindrical surface to cover the strainer (the strainer, as taught by Kroscher et al., i.e. “openings 44 formed in substantially planar member 28,” see Figures 4-6 and 5:3-22) in a first position (“closed position,” see Kroscher et al. Figure 4 and 3:1-2, to NOT effect draining), and to uncover the strainer when the circular slidable lid moves over a portion of the outside surface of the cylindrical surface to a second position (“open position,” see Kroscher et al. Figure 5 and 3:3-4, to effect draining, i.e. “straining” see 5:3-22) that is different from the first, such that the circular slidable lid is visible from an interior of the cylindrical surface via the strainer, in order to align the perforations of the circular slidable lid with those of the strainer, and to effect the draining function.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Palmer cooking pot and add the strainer and circular slidable lid taught by Kroscher et al., such that Palmer, in view of Kroscher et al., disclose:
a strainer disposed within a recessed portion of an outer surface of the cylindrical surface to empty the at least one of the liquid and the type of food therefrom; and
a circular slidable lid disposed within a lower portion of an outside surface of the cylindrical surface to cover the strainer in a first position, and to uncover the strainer when the circular slidable lid moves over a portion of the outside surface of the cylindrical surface to a second position that is different from the first, such that the circular slidable lid is visible from an interior of the cylindrical surface via the strainer, such that the slidable lid prevents the at least one of the liquid and the type of food form moving from the inner surface of the cylindrical surface to the outer surface of the cylindrical surface during movement of the slidable lid while at least one of the plurality of holes of the strainer is covered

since:
1).	A second outlet to drain cooking liquids through the Palmer cylindrical surface would be useful to Palmer since Palmer states that it is “desirable to fabricate within the a pan, skillet, etc., a means for easily draining cooking liquids from the food being cooked” (see Palmer 1:52-55, emphasis added); and since Palmer states, “Notwithstanding the particular illustration here, the opening and closing of drain control valve 65 can be implemented by a variety of valve systems known in the art, and all such valve systems are regarded to fall within the scope of this disclosure and its associated claims” – and “it will generally be preferred to situate drain control valve 65 fairly close to drain opening 23 (with the disclosed strainer)” (see Palmer Figures 6-7 and 5:31-53, emphasis added); and
2).	Kroscher et al., shows in Figures 4-6, and states at 4:43-58 and 5:3-22, that the strainer / circular slidable lid arrangement functions between a first position of no drain, and a second position to drain cooking liquids from the pan (“strain contents placed in interior cooking region”) as desired by Palmer (see Point 1), and shows that the strainer / circular slidable lid is adjacent to the strainer, i.e. “fairly close” to the strainer, as Palmer desires (see Point 1 above).  Kroscher et al. further states that the strainer / circular lid arrangement also has the following advantages:
. . . Vent plate 40 (the disclosed circular slidable lid with perforations) is preferably removably coupled to substantially planar member 28 (with perforations, the disclosed strainer) of lid 14 and may be detached from lid 14 for cleaning. . . . In addition, interchangeable vent plates, having different numbers and sizes of apertures, may be provided for straining various contents placed in interior cooking region 20.  (See Kroscher et al. 5:14-22)


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  The following references were applied in earlier prosecution history.
Leon (US-5189946-A, Mar. 2, 1993) – See Leon Figures 1-4 and 2:57-66, for the slidable lid controlling flow through a strainer via an open position and a closed position.
Zisk (US-1354085-A, Sep. 28, 1920) – See Zisk Figures 1-6 and Page 1, lines 48-63 for the slidable lid controlling flow through a strainer via an open position and a closed position.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Donovan Bui-Huynh/Examiner, Art Unit 1779       

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779